Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   June 23, 2021

The Court of Appeals hereby passes the following order:

A21D0350. DRAMEEKA TAYLOR v. ANDRE JOHNSON.

       We granted Drameeka Taylor’s application for discretionary review of an order
requiring her to pay respondent Andre Johnson’s attorney fees under OCGA § 9-15-
14. See Case No. A21D0205 (Feb. 26, 2021). Approximately six weeks later,
Johnson filed a motion to dismiss Taylor’s appeal because she had not filed a notice
of appeal in the trial court. The trial court granted the motion, finding that Taylor had
“abandoned any intent to pursue an appeal.” Taylor now seeks discretionary review
of the trial court’s dismissal order.
       “[W]ithin ten days after an order is issued granting [an application for a
discretionary] appeal, the applicant, to secure a review of the issues, shall file a notice
of appeal as provided by law.” OCGA § 5-6-35 (g). A timely notice of appeal is
required to confer jurisdiction upon an appellate court. See Moncrief v. Tara
Apartments, 162 Ga. App. 695, 695 (293 SE2d 352) (1982); see also OCGA § 5-6-37
(“[A]n appeal may be taken to . . . the Court of Appeals by filing with the clerk of the
court wherein the case was determined a notice of appeal.”).
       Although we granted Taylor’s discretionary application, thereby giving her
permission to file a notice of appeal in the trial court, she did not file one. Thus, no
appeal was initiated, and our jurisdiction has not been invoked. The trial court’s order
purporting to dismiss Taylor’s appeal is of no legal effect and presents nothing for us
to review. This application is therefore DISMISSED.

                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     06/23/2021
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                   , Clerk.